Citation Nr: 1500575	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-11 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the amounts of $12,114 (for housing) and $625 (for books and supplies), to include the preliminary issue of the validity of the debt.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from August 1982 to August 2008 in the United States Navy.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals a pertinent September 2014 brief from the Veteran's representative and Debt Management Center (DMC) letters and written audits of the Veteran's education benefits.  All of these records have been reviewed by the Board.  


FINDINGS OF FACT

1.  The overpayment to the Veteran of Chapter 33 (Post-9/11 GI Bill) education assistance in the amounts of $12,114 (for housing) and $625 (for books and supplies), was not the result of sole VA administrative error; moreover, the Veteran's failure to return the educational payments contributed to the creation of the education debt.  Simply stated, the Veteran should have returned the educational payments in the total amount of $12,739 to VA, since he was not entitled to any of this money due to his full withdrawal from all his scheduled courses in 2010 and 2011.  

2.  The overpayment was created because the Veteran received VA education benefits in the total amount of $12,739, to which he was not entitled.  

3.  The Veteran acted in bad faith in the creation of the educational benefits overpayment of $12,739 by knowingly retaining money he was not entitled to.   

CONCLUSIONS OF LAW

1.  The overpayment of Chapter 33 (Post-9/11 GI Bill) education assistance in the total amount of $12,739.00 was legally created, and was not based upon sole VA administrative error, such that the debt was valid.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.956, 1.962, 3.500, 21.9635 (2014).

2.  Recovery of the overpayment by VA of VA education benefits, in the total amount of $12,739, would not be against equity and good conscience, as the Veteran exhibited bad faith.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the U. S. Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to claims for waiver of recovery of overpayment.  Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver).  
  
Although the VCAA does not apply, the Board sees that the Agency of Original Jurisdiction (AOJ) nonetheless notified the Veteran of the relevant regulations, discussed the relevant evidence, and explained its decision in its December 2011 and February 2012 Committee Decisions and February 2012 Statement of the Case (SOC).  Further, the Veteran was sent February 2011 and September 2011 VA DMC letters with enclosures, which notified him of the amount of his debts and informed him of his appellate rights - including his right to a hearing.  Moreover, the VA letters throughout the appeal provided him with information and analysis regarding the specifics of obtaining recovery of this debt.  He has not identified any additional evidence that needs to be obtained.  He has provided written statements in support of his claim, as well as representative argument.  

With regard to the preliminary issue of the validity of the debt, although not explicitly adjudicated by the AOJ, the Veteran has made relevant arguments regarding the existence of the debt.  The Veteran has argued that he provided the appropriate notice to the educational authorities at the university that he was withdrawing from all of his scheduled courses before they even began in 2010 and 2011, such that the debt should not have been created by VA in the first place.  See October 2011 waiver; January 2012 Notice of Disagreement (NOD).  Of particular significance is the September 2014 brief in which the Veteran's representative cited the relevant law for validity of the debt and indicated that the Veteran had the right the challenge both the existence and the amount of the debt.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that a defect is not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  

Moreover, the Court has held that the Board may proceed to decide the merits of the claim if the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits, such as where the Veteran has addressed or cited the applicability of the law in question.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  Finally, VA regulation indicates that a remand or referral to AOJ is not necessary for considering law not already considered by the AOJ, including, but not limited to, statutes, regulations, and court decisions.  See 38 C.F.R. § 19.9(d)(2).  In any event, overall, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of the validity of the debt and waiver issues on appeal.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  


II.  Factual Background

In May 2009, the Veteran filed an educational benefits claim (VA Form 22-1990), seeking the full amount (36 months) of the service member's educational benefits under the Chapter 33 (Post-9/11 GI Bill) program.

In May 2009, the AOJ issued a Certificate of Eligibility letter for education benefits under Chapter 33 to the Veteran, approving him for 36 months of full-time Chapter 33 benefits to use.  

In May 2009, April 2010, January 2011, March 2011, and August 2011 letters from the VA, the Veteran was advised that he should promptly notify both the school's appropriate official and the VA itself if there is any change in his enrollment status.  The Veteran was further informed that he was responsible for all debts resulting from reduction or termination of his enrollment, even if the payment was submitted directly to the school on his behalf.  Several of these letters further stated that the Veteran cannot be paid for courses that he fails to attend or withdraws from.  He was even advised of several different ways of notifying VA in the event his enrollment status changed.  

In April 2010, August 2010, and March 2011 letters, the VA awarded the Veteran payment under his Chapter 33 benefits at National University in San Diego for tuition and fees (paid directly to the school), books and supplies (paid directly to the Veteran), and housing (paid directly to the Veteran).  His courses were scheduled for August to October of 2010, February to April of 2011, and May to July of 2011.  

In January 2011 and March 2011, VA received VA Enrollment Certifications (VA Forms 22-1999) electronically from the Veteran and his school indicating that he was certified for classes from February to April of 2011, as well as from May to July of 2011.

In January 2011, an overpayment was assessed against the Veteran for stopping his training in August 2010.  

In February 2011, the Veteran was sent a DMC letter in which he was notified of the amount of the initial overpayment ($625.00).

In March 2011 and August 2011, VA processed the Veteran's latter course enrollments.  

In August 2011, VA electronically received a Notice of Change in Student Status (VA Form 22-1999b).  The Veteran's school, National University, reported that the Veteran had withdrawn from his courses scheduled for February to April of 2011. 

In August 2011, the Veteran and National University were both sent overpayment letters from the AOJ, detailing the overpayments in this case.  The Veteran was advised that he had to repay educational benefits that were paid to him and to his school on his behalf, for courses he never actually attended.  

In September 2011, the Veteran was sent another DMC letter in which he was notified of the amount of a latter overpayment ($12,114.00).  

In October 2011, the Veteran submitted a waiver request for the overpayments.  

In December 2011 and February 2012, the Committee denied the Veteran's waiver request.  This denial was confirmed in the February 2012 SOC.  The Veteran subsequently perfected the appeal to the Board.  The Committee held that although there was no indication of fraud or misrepresentation, there was evidence of bad faith by the Veteran, such that recovery of the overpayment by the VA was not against equity and good conscience.  The Committee reasoned that even if the Veteran properly reported all changes in enrollment status with National University, he still accepted and retained thousands of dollars in VA educational benefits to which he was not entitled.  The Committee first noted there was no evidence the Veteran contacted VA regarding the payments to him.  In addition, the Committee determined that his actions constituted bad faith because he intended to illegally keep the educational benefit payments VA paid out, for courses he never took.    


III.  Validity of the Debt

Although the Veteran has requested a waiver of the overpayment of Chapter 33 "Post-9/11 GI Bill" educational benefits, it is also apparent that the Veteran has disputed the validity of the debt.  He asserts he was not at fault for the creation of the debt.  He says his employer forced him to perform mandatory overtime, travel, and a special detail in 2010 and 2011, thereby preventing him from taking the classes he enrolled in.  He has stated that he provided the appropriate notice to the educational authorities at the university that he was withdrawing from all of his scheduled courses before they even began in 2010 and 2011, such that the debt should not have been created by VA in the first place.  He has never stated that he actually contacted the VA itself.  See October 2011 waiver; January 2012 NOD.  In any event, he believes VA should never have sent him educational benefits for his books, supplies, and housing allowance for 2010 and 2011.  VA had sufficient time to stop all educational benefit payments, once he informed the university he was withdrawing from his courses.  Thus, the Veteran appears to be implying that the overpayment was the result of sole administrative error by VA and is therefore invalid.  Therefore, he has formally disputed the existence of the debt.  In essence, he has challenged the validity of the debt, which is a creation issue.  However, he does not dispute the actual amount of the debt - $12,739.  See September 2014 brief. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C.A. § 5314(a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912a(a) (same); 38 U.S.C.A. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

A request for waiver of indebtedness must be made within 180 days following the date of notice of the indebtedness issue by VA to the debtor.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2).  That is, under the applicable statute, 38 U.S.C.A. § 5302(a), the application for waiver should be made within 180 days from the date of notification of indebtedness by the Secretary to the payee, or within such longer period as the Secretary determines is reasonable in a case in which the payee demonstrates to the satisfaction of the Secretary that such notification was not actually received by such payee within a reasonable period after such date.  In the present case, the Veteran's request for waiver of the debt was filed in a timely manner in October 2011, well within 180 days of the August 2011 notice from VA.  

In addition, several audits of record in Virtual VA have established that VA has recouped a certain amount of the total overpayments of $12,739.  However, in accordance with Franklin v. Brown, 5 Vet. App. 190, 193 (1993), the Board will consider the entire overpayment.  In this regard, any portion of an indebtedness resulting from participation in benefits programs administered by VA which has been recovered by the U.S. Government from the debtor may still be considered for waiver.  38 C.F.R. § 1.967(a).  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In other words, before deciding a request for waiver, VA must first consider the validity of the debt.  See also 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2014); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009 and the regulations are currently codified at 38 C.F.R. §§ 21.9500 - 21.9770 (2014).  Under the Chapter 33 provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550, 21.9570.  There is no dispute in the present case that the Veteran meets the basic eligibility requirements for Chapter 33 "Post-9/11 GI Bill" educational benefits, for purposes of covering the cost of his doctorate degree in educational leadership at National University in San Diego.  

Under the provisions of 38 C.F.R. § 21.9635(c)(1) (withdrawal or unsatisfactory completion of all courses), if the eligible individual, for reasons other than being called or ordered to active duty service, withdraws from all courses or receives all nonpunitive grades and, in either case, there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which nonpunitive grades are assigned.  

Mitigating circumstances means circumstances beyond the individual's control that prevent him or her from continuously pursuing a program of education.  38 C.F.R. § 21.9505.  The following circumstances are representative of those that VA considers to be mitigating, although they are not all-inclusive: (1) An illness or mental illness of the individual; (2) An illness or death in the individual's family; (3) An unavoidable change in the individual's conditions of employment; (4) An unavoidable geographical transfer resulting from the individual's employment; (5) Immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) Discontinuance of the course by the educational institution; (7) Unanticipated active duty for training; or (8) Unanticipated difficulties in caring for the individual's child or children.  Id.  

Therefore, in the present case, VA must determine whether the Chapter 33 educational benefits debt is valid and not due to sole administrative error by VA.  
Turning to this question, the Veteran was clearly paid Chapter 33 benefits for educational assistance in the amounts of $12,114 (for housing) and $625 (for books and supplies), to which he was not entitled.  He was not entitled under VA law to these benefits because he had withdrawn from all of his classes prior to their start in 2010 and 2011.  See 38 C.F.R. § 21.9635(c)(1).  He does not dispute the fact that he never attended a class.  This total payment in the amount of $12,739 represented an overpayment of education benefits.  To the extent he alleges that mitigating circumstances prevented him from attending his classes due to his employer forcing him to perform mandatory overtime, travel, and a special detail, this would not be relevant in the present case because there is no issue of withdrawal midway through any of his classes.  See 38 C.F.R. § 21.9505.  In this regard, mitigating circumstances would only affect the outcome of this case if the Veteran had attended classes for a certain period of time before quitting, which he did not in the present case.  He did not attend any classes for the debt in question.    

Again, the Veteran has never specifically disputed the amount of indebtedness or the fact that he received Chapter 33 VA educational benefits without attending a single course.  He does not dispute that he retained the money.  As to the validity of the debt, the evidence of record does not show that the overpayment was the result of sole VA administrative error.  In order for the overpayment to be considered the result of sole administrative error, and for the Veteran to consequently not be liable for the debt, the Veteran must not have known, or should not have known, that the VA educational benefits were erroneous.  In other words, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  

To the extent the VA was in error by making the educational assistance payments to the Veteran, the Board still finds the Veteran should have known VA's Chapter 33 educational benefit payments were erroneous.  He should not have retained the $12,739 of VA benefits for courses he never attended.  A review of the evidence in the claims folder reveals that the Veteran had earlier notice that he should promptly notify both the school's appropriate official and the VA itself if there is any change in his enrollment.  The Veteran was further informed that he was responsible for all debts resulting from reduction or termination of his enrollment, even if the payment was submitted directly to the school on his behalf.  Most importantly, several letters further warned the Veteran that he cannot be paid for courses that he fails to attend or withdraws from.  He was also advised of several different ways of notifying VA in the event his enrollment changed.  See e.g., May 2009, April 2010, January 2011, March 2011, and August 2011 correspondence.  None of these letters were returned as undeliverable.  Failure to notify the VA itself of any changes in his enrollment could immediately result in an overpayment subject to recovery by VA.  Written notification is considered adequate even if the Veteran did not actually read the notification because that was his responsibility, not VA's.  See Jordan v. Brown, 10 Vet. App. 171 (1997) [professed ignorance of the controlling regulation or the failure to read relevant notices does not alleviate fault].  Even if the Veteran did not read the instructions from VA, persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the (r)egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S. Ct. 1, 3; 92 L. Ed. 10 (1947).

The Veteran knew or should have known it was improper to accept and retain thousands of dollars in Chapter 33 educational benefit payments, when he did attend a single course.  By law, he should have returned the educational benefits money, and not retained it.  By the exercise of reasonable care he should have known he was not entitled to VA educational payments for books, supplies, or housing in this instance.  As such, there is insufficient evidence of sole administrative error on behalf of the VA.  The Veteran clearly exhibited some fault in the creation of the debt.      

The law is clear that the purpose of the VA educational assistance programs is to provide for the pursuit of education, and in this case, the Veteran received benefits in the amount of $12,739 for educational courses that he did not pursue.  In view of the finding that the overpayment was not the result of sole administrative error on the part of VA, the Board finds that the AOJ's decision to recoup the debt was proper, as the debt was a valid debt to VA.  Therefore, the AOJ's attempt to recover the total of $12,739 was proper.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  

IV.  Bad Faith 

Even if the debt is deemed valid and properly created, the debtor still has the right to request waiver of collection of the debt, as long as a request for waiver is timely raised and recovery of the debt would be "against equity and good conscience."  38 U.S.C.A. § 5302(a).  But any indication of fraud, misrepresentation of a material fact, or bad faith on the part of any person having an interest in waiver of recovery of the overpayment will preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  It should be emphasized that only one of the three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of overpayment under 38 U.S.C.A. § 5302(c).  This parallels the "clean hands" doctrine familiar in equity cases: only if the claimant is free from all taint of fraud in connection with his claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  An indication of either "fraud, misrepresentation or bad faith" on the part of the claimant is found, a waiver is automatically precluded, and the principles of "equity and good conscience" will not even be considered or analyzed.  See 38 C.F.R. § 1.963(a).  

The Court has defined bad faith as "a willful intention to seek an unfair advantage." Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  "Bad faith" refers to "unfair or deceptive dealing by one who seeks to gain thereby at another's expense."  38 C.F.R. § 1.965(b)(2); Reyes, 21 Vet. App. at 377.  Although not undertaken with actual fraudulent intent, conduct by a claimant with intent to seek an unfair advantage, with knowledge of the likely consequences, and with resulting loss to the Government is required for a showing of bad faith.  Id.  The Court held that VA's interpretation of the statutory term "bad faith" (requiring an affirmative showing that (1) the claimant's conduct was undertaken with intent to seek an unfair advantage, (2) with knowledge of the likely consequences, and (3) that resulted in a loss to the government) is consistent with the legislative intent of Congress and not plainly erroneous.  Id. 

A determination of bad faith is based on the circumstances that led to the overpayment, and the actions or omissions with respect to reporting the overpayment, as indicated by the evidence of record.  See East v. Brown, 8 Vet. App. 34, 40 (1995).  

In the evaluation of a waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).

Here, the Committee concluded that there was bad faith on the part of the Veteran in creating the indebtedness that would preclude waiver of recovery.  The Board agrees with the Committee's finding.  Although fraud or misrepresentation of a material fact is not shown in the present case, the Veteran clearly exhibited "bad faith" in the present case as defined by VA regulation and caselaw.  38 C.F.R. § 1.965(b)(2).  He accepted VA educational payments in the total amount of $12,739 for books and supplies and a housing allowance, even though he clearly knew he was not entitled to this money.  There is no allegation from the Veteran or evidence in the claims folder he notified VA that he had received money he was not entitled to.  He intended to keep the money once he received it, and his appeal in the present case demonstrates that he still intends to keep the money.  Because the Veteran knowingly received VA educational benefits to which he was not entitled, he did so with an intent to seek an unfair advantage, with knowledge of the likely consequences, and with a resulting loss to the government of $12,739.  The Board also notes that the evidence of record does not support any finding of education, language, or other barriers to understanding that he was not entitled to these benefits. 

Initially, the Veteran has stated that from a financial perspective, his waiver is not based on any undue hardship.  See October 2011 waiver.  The Veteran has contended that his only responsibility was to merely inform school officials that he was withdrawing from his classes, prior to his withdrawal.  He says in this regard, he did not deceive anyone, and he showed good faith.  Even assuming he did inform school officials, the Veteran nonetheless does not explain why he accepted and retained thousands of dollars in VA educational assistance for university courses that he never took.  He omitted to report to the VA the thousands of dollars in overpayments to him.  This shows bad faith.  The Veteran has stated that he "did not expect - nor did I seek - any monetary gain."  See January 2012 NOD.  Given that the Veteran has admitted he knowingly retained $12,739 of educational benefits he was not entitled to, his statement that he did not seek monetary gain appears false, bogus, and self-serving.  In this regard, his personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran had knowledge of the likely consequences of his actions - correspondence from VA dated in May 2009, April 2010, January 2011, March 2011, and August 2011 advised him that he was responsible for all debts resulting from reduction or termination of his enrollment, and that he cannot be paid for courses that he fails to attend or withdraws from.  In addition, the Veteran has even alleged that a monetary loss to the government did not occur here.  See January 2012 NOD.  This argument belies common sense on the most basic of levels.  VA is not in the business of paying out $12,739 in educational benefits for books, supplies, and housing to a Veteran who never showed up for a course.  This clearly represents a loss to the government.  

The Veteran accepted a disbursement of VA funds directly intended for application to courses of educational study when in fact he had no intention of utilizing VA funds for that express purpose, at the time he received the money.  Under these circumstances, it is determined that waiver of recovery of the overpayment of the Veteran's Chapter 33 (Post-9/11 GI Bill) educational benefits in the total amount of $12,739 is precluded by a finding of bad faith on the part of the Veteran.  38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against this waiver claim based on a showing of bad faith, the Board will not further consider whether repayment would be against the standard of equity and good conscience. 

	(CONTINUED ON NEXT PAGE)





ORDER

The overpayment of Chapter 33 (Post-9/11 GI Bill) educational benefits is a valid debt and was properly created.  

The request for a waiver of recovery of the overpayment of Chapter 33 (Post-9/11 GI Bill) educational benefits in the amounts of $12,114 (for housing) and $625 (for books and supplies) is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


